DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/09/2020 are acknowledged.  Claims 4, 5, 9-12 remain withdrawn, as being drawn to an unelected invention or specie. Claim 4 is amended. Claims under consideration in the instant office action are claims 1-3 and 6-8.
 Applicants' arguments, filed 11/09/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gradtke (US 2005/0054642) in view of Glinka (US 8,268,865, as disclosed in IDS).
Rejection
Gradtke teaches microbiocidal compositions comprising ethyl gallate and an antibacterial agent (claims 24, 29, 32).  Gradtke teaches that such combinations significantly reduced neck-in effect of the composition (paragraph 0021).
Gradtike does not teach a composition further comprising an antibiotic such as ciprofloxacin.
Glinka is drawn towards combinations comprising anti-bacterial agents (see abstract).  Glinka teaches such compositions comprising quinolones, including ciprofloxacin (col. 100, lines 38-44; col. 101, lines 5-10).  Glinka teaches active compounds formulated in an amount of 0.005% to 95% (col. 104, lines 15-20).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising ciprofloxacin, as suggested by Glinka, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Gradtke teaches that such combinations significantly reduced neck-in effects (paragraph 0021), and it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been prima facie obvious to combine ethyl gallate and ciprofloxacin composition cojointly in a formulation to treat bacterial infections with reduced neck-in effect of the composition.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosages in order to increase the efficacy of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
	Regarding the limitations wherein the composition is effective in enhancing the activity of antibiotics against drug sensitive and drug resistant strains of Klebsiella pneumonia, and wherein the composition is effective in enhancing the activity of antibiotics against drug sensitive and drug resistant strains of Pseudomonas aeruginosa, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Response to Arguments
	Applicant argues that there is no disclosure or suggestion of using an antibiotic as a biocidal or that the combination of ethyl gallate and an antibiotic will result in an enhanced effect so that less antibiotic would have to be used. In addition, given the problem of bacterial drug resistance one of skill in the art would not consider using an antibiotic in a fuel or lubricant or to solve the problem disclosed in Gradtke.  The Examiner respectfully disagrees since although Gadtke discloses a different objective than the problem addressed by Applicant, the claimed invention is drawn towards a composition and the prior art is not required to address a specific objective. 
	Applicant also argues that Gradtke is non-analogous art. Gradtke does not address the problem of overcoming drug resistance in bacteria and one of skill in the art would not look at art that discloses solving a problem of deformation of a container to address the problem of drug resistance.
As there is no disclosure or suggestion in Gradtke of a composition comprising ethyl gallate and an antibiotic, there is no combination of Gradtke and Glinka that makes obvious the claimed invention.  The Examiner respectfully disagrees since although Gradtke and Glinka do not disclose the same problems to be addressed by its compositions, Gradtke does teach Gradtke teaches microbiocidal compositions comprising ethyl gallate and an antibacterial agent (claims 24, 29, 32).  Glinka is drawn towards combinations comprising anti-bacterial agents (see abstract).  Glinka teaches such compositions 

Conclusion
Claims 1-3 and 6-8 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629